UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 98-542



In Re: TOY BURTRON MADDEN,

                                                        Petitioner.



        On Petition for Writ of Mandamus. (CR-94-440-JFM)


Submitted:   July 2, 1998                  Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Toy Burtron Madden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Toy Burtron Madden has filed a petition for a writ of mandamus

seeking to have this court declare that the district court did not

have jurisdiction over his bank robbery charges, asking for a

change in venue, and requesting release. Mandamus is a drastic

remedy to be used only in extraordinary circumstances. See Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976). Mandamus

relief is only available when there are no other mens by which the

relief sought could be granted, see In re Beard, 811 F.2d 818, 826

(4th Cir. 1987), and may not be used as a substitute for appeal.

See In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992). The party seeking mandamus relief carries the heavy burden

of showing that he has “no other adequate means to attain the re-

lief he desires” and that his entitlement to such relief is “clear

and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.

33, 35 (1980) (citation omitted). Madden has not made such a show-

ing. Accordingly, although we grant Madden’s motion to proceed in

forma pauperis, we deny his petition for mandamus relief. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                                2